significant index no department of the treasury internal_revenue_service washington d c tax exempt and government entities oct se tep rh az ein - plan no re dear this letter constitutes notice that approval has been granted for the change in retirement rate assumptions as described below the ruling applies for the plan_year beginning date this ruling is made in accordance with sec_430 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 in issuing this ruling we have considered only the acceptability of the new assumptions and as necessary the method by which the transition is to be made between the prior and the new assumptions accordingly we are not expressing any opinion as to the accuracy or acceptability of any calculation or other material submitted with your request please note that this letter addresses only specific issues arising under sec_430 of the code and the approval granted herein should not be read to imply that the plan as it stands satisfies the requirements of other sections of the code the retirement rates that have been approved are as follows age _ less than years or more years ft management ft management - continued age less than years or more year sec_25 other non-union age rate sec_55 when filing form_5500 for the plan_year beginning please indicate on line of the schedule sb by checking the yes box that a change in non-prescribed assumptions has been made for the current_year you should also include a copy of this letter as an attachment to the schedule sb labeled schedule sb line - change in non- prescribed actuarial assumptions - if you have any questions regarding this matter please contact id jat - sincerely yours david m ziegler manager employee_plans actuarial group cc
